Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/21 has been entered.

Allowable Subject Matter
Claims 10-11, 13-14, and 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Hofbauer (US 2,389,909) was found to be the closest prior art.  Hofbauer discloses a step drill comprising: a distal end and an opposite proximal end (See Figure 1); a drill tip having a tip at the distal end of the step drill and comprises a first number of geometrically defined cutters 19, each of which is paired with a corresponding first flute 17 and lies on an imaginary first circular line about a longitudinal axis of the step drill (See Figures 1 and 2), the imaginary first circular line having a first radius: and at least one drill step arranged at a distance from the distal end and having an end face with a second number of geometrically defined cutters 23 (See Figure 1), each paired with a 
Hofbauer does not disclose wherein a second flute core of the second flutes of the drill step tapers, such that a second flute core diameter, proceeding from the end face of the drill step in a direction of a proximal end of the step drill becomes smaller, wherein, at an end of the first flutes facing away from the distal end, a first flute core diameter of the first flutes of the drill tip approximates a second flute core diameter of the second flutes associated with the drill step, such that the first flutes and the second flutes merge.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hofbauer, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722